                                                                      Case 1:20-bk-11435-MB              Doc 347 Filed 02/11/21 Entered 02/11/21 13:29:03            Desc
                                                                                                          Main Document     Page 1 of 2



                                                                        1 David S. Kupetz (CA Bar No. 125062)
                                                                           dkupetz@sulmeyerlaw.com
                                                                        2 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com                                           FILED & ENTERED
                                                                        3 Claire K. Wu (CA Bar No. 295966)
                                                                           ckwu@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz                                                        FEB 11 2021
                                                                            A Professional Corporation
                                                                        5 333 South Grand Ave, Suite 3400                                  CLERK U.S. BANKRUPTCY COURT
                                                                          Los Angeles, California 90071                                    Central District of California
                                                                                                                                           BY gasparia DEPUTY CLERK
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Attorneys for Reorganized Debtors
                                                                        8

                                                                        9                                  UNITED STATES BANKRUPTCY COURT

                                                                       10         CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
   Professional Corporation




                                                                       11 In re                                               Case No. 1:20-bk-11435-MB
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 GLOSTATION USA, INC., a Delaware                    Chapter 11
                                                                          corporation, and related debtors,
                                                                       13                                                     (Jointly Administered with Case Nos. 1:20-bk-
                                                                                         Debtors.                             11436-MB; 1:20-bk-11437-MB; 1:20-bk-11438-
                                                                       14                                                     MB; 1:20-bk-11439-MB; 1:20-bk-11434-MB;
                                                                                                                              1:20-bk-11440-MB; 1:20-bk-11441-MB; 1:20-
SulmeyerKupetz, A




                                                                       15 Federal EIN: XX-XXXXXXX                             bk-11442-MB; 1:20-bk-11443-MB; 1:20-bk-
                                                                                                                              11444-MB)
                                                                       16
                                                                                                                              ORDER GRANTING MOTION FOR
                                                                       17                                                     ENTRY OF FINAL DECREE AND ORDER
                                                                                                                              CLOSING CASES
                                                                       18
                                                                                                                              [Relates to Dkt. No. 334]
                                                                       19
                                                                                                                              Hearing Via ZoomGov
                                                                       20
                                                                                                                              Date: February 3, 2021
                                                                       21
                                                                                                                              Time: 1:30 p.m.
                                                                       22                                                     Place: Courtroom 303
                                                                                                                                     21041 Burbank Blvd.
                                                                       23                                                            Woodland Hills, CA 91367
                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28


                                                                            ASH 2709488v1
                                                                      Case 1:20-bk-11435-MB           Doc 347 Filed 02/11/21 Entered 02/11/21 13:29:03               Desc
                                                                                                       Main Document     Page 2 of 2



                                                                        1           The hearing on the Motion For Entry of Final Decree And Order Closing Cases [Dkt. No.

                                                                        2 334] (the “Motion”), filed by Glostation USA, Inc., and its related reorganized debtors in the

                                                                        3 above-captioned, jointly-administered cases, came on for hearing on regular notice on February 3,

                                                                        4 2021, at 1:30 p.m., before the Honorable Martin A. R. Barash, United States Bankruptcy Judge.

                                                                        5 Appearances were as stated on the record of the hearing.

                                                                        6           This Court having considered the Motion, all papers submitted in support of or in

                                                                        7 connection with the Motion, the record in these cases and any related adversary proceeding, and

                                                                        8 the arguments, statements, and representations of counsel on the record at the hearing; notice of

                                                                        9 the Motion having been timely filed and served on all necessary parties; no opposition or other

                                                                       10 response to the Motion having been filed or raised at the hearing on the Motion; and good cause

                                                                       11 appearing, it is hereby ORDERED as follows:
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12           1.      The Motion is GRANTED.

                                                                       13           2.      This Order shall constitute a final decree in the above-captioned, jointly

                                                                       14 administered bankruptcy cases, and such cases are hereby closed, with the Court retaining limited

                                                                       15 jurisdiction to issue its ruling on, and otherwise dispose of, the First And Final Application of
SulmeyerKupetz, A




                                                                       16 Brinkman Law Group, PC For Compensation And Reimbursement of Expenses [Dkt. No. 322].

                                                                       17                                                   ###

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23
                                                                            Date: February 11, 2021
                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28


                                                                            ASH 2709488v1                                     1
